On Motion for Rehearing.
PER CURIAM.
Upon petition for rehearing, counsel has stressed the lack of evidence to support the conviction and asserts that there is a want of proof to show that the strip stamps in question were of sufficient similitude to genuine Government stamps as to deceive a person of ordinary intelligence.
A further examination of the record convinces us that there is no valid bill of exceptions before us. The Supreme Court Rule No. 9 (28 U.S.C.A. following section 723a) governs the settlement of the bill of exceptions. The court is without power to settle it in violation of this rule.
The petition for rehearing is denied.